Restricted Stock Award Terms
under the
ACE Limited 2004 Long-Term Incentive Plan

            The Participant has been granted a Restricted Stock Award by ACE
Limited (the "Company") under the ACE Limited 2004 Long-Term Incentive Plan (the
"Plan").  The Restricted Stock Award shall be subject to the following
Restricted Stock Award Terms:

            1.         Terms of Award.  The following words and phrases used in
these Restricted Stock Award Terms shall have the meanings set forth in this
paragraph 1:

(a)        The "Participant” is the individual recipient of the Restricted Stock
Award on the specified Grant Date.

(b)        The "Grant Date" is [Insert Date].

(c)        The number of "Covered Shares" shall be that number of shares of
Stock awarded to the Participant on the Grant Date as reflected in the corporate
records and shown in the Record-Keeping System in the Participant’s individual
account records.

Other words and phrases used in these Restricted Stock Award Terms are defined
pursuant to paragraph 9 or elsewhere in these Restricted Stock Award Terms.

            2.         Restricted Period.  Subject to the limitations of These
Restricted Stock Award Terms, the "Restricted Period" for each Installment of
Covered Shares of the Restricted Stock Award shall begin on the Grant Date and
end as described in the following schedule (but only if the Date of Termination
has not occurred before end of the Restricted Period):

                       INSTALLMENT                       

                          RESTRICTED                          
                          PERIOD WILL                          
                              END ON:                          

                      ¼ of Covered Shares                     

         One year anniversary of the Grant Date        

                      ¼ of Covered Shares                      

         Two year anniversary of the Grant Date        

                      ¼ of Covered Shares                      

        Three year anniversary of the Grant Date       

                      ¼ of Covered Shares                      

         Four year anniversary of the Grant Date        

Notwithstanding the foregoing provisions of this paragraph 2, if the Change in
Control occurs both (i) on or before the Date of Termination and (ii) when the
Restricted Period for one or more Installments of Covered Shares has not
previously occurred, the Restricted Period for such Installments shall end upon
a Change in Control.

--------------------------------------------------------------------------------

            3.         Transfer and Forfeiture of Shares.  Except as otherwise
determined by the Committee in its sole discretion, the Participant shall
forfeit the Installments of the Covered Shares as of the Participant's Date of
Termination, if such Date of Termination occurs prior to the end of the
Restricted Period which applies to those Installments.  If the Participant's
Date of Termination has not occurred prior to the last day of the Restricted
Period with respect to any Installment of the Covered Shares, then, at the end
of such Restricted Period, that Installment of Covered Shares shall be
transferred to the Participant free of all restrictions.

            4.         Withholding.  All deliveries and distributions under
These Restricted Stock Award Terms are subject to withholding of all applicable
taxes.  At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied through the surrender of shares of
Stock which the Participant already owns, or to which the Participant is
otherwise entitled under the Plan; provided, however, that such shares may be
used to satisfy not more than the Company's minimum statutory withholding
obligation (based on minimum statutory withholding rates for Federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).

            5.         Transferability.  Except as otherwise provided by the
Committee, the Restricted Stock Award may not be sold, assigned, transferred,
pledge or otherwise encumbered during the Restricted Period.

            6.         Dividends.  The Participant shall not be prevented from
receiving dividends and distributions paid on the Covered Shares of Restricted
Stock merely because those shares are subject to the restrictions imposed by
these Restricted Stock Award Terms and the Plan; provided, however that no
dividends or distributions shall be payable to or for the benefit of the
Participant with respect to record dates for such dividends or distributions for
any Covered Shares occurring on or after the date, if any, on which the
Participant has forfeited those shares.

            7.         Voting.  The Participant shall not be prevented from
voting the Restricted Stock Award merely because those shares are subject to the
restrictions imposed by these Restricted Stock Award Terms and the Plan;
provided, however, that the Participant shall not be entitled to vote Covered
Shares with respect to record dates for any Covered Shares occurring on or after
the date, if any, on which the Participant has forfeited those shares.

            8.         Deposit of Restricted Stock Award.  Each certificate
issued in respect of the Covered Shares awarded under these Restricted Stock
Award Terms shall be registered in the name of the Participant and shall be
deposited in a bank designated by the Committee.

            9.         Definitions.  For purposes of these Restricted Stock
Award Terms, words and phrases shall be defined as follows:

(a)        Change in Control.  The term "Change in Control" shall be defined as
set forth in the Plan.

--------------------------------------------------------------------------------

(b)        Date of Termination.  A Participant's "Date of Termination" means,
with respect to an employee, the date on which the Participant's employment with
the Company and Related Companies terminates for any reason, and with respect to
a Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant's transfer of employment between the Company
and a Related Company or between two Related Companies; further provided that a
Date of Termination shall not be deemed to occur by reason of a Participant's
cessation of service as a Director if immediately following such cessation of
service the Participant becomes or continues to be employed by the Company or a
Related Company, nor by reason of a Participant's termination of employment with
the Company or a Related Company if immediately following such termination of
employment the Participant becomes or continues to be a Director; and further
provided that a Participant's employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Related
Company approved by the Participant's employer.

(c)        Director.  The term "Director" means a member of the Board, who may
or may not be an employee of the Company or a Related Company.

(d)        Plan Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in these Restricted Stock Terms.

            10.       Heirs and Successors.  These Restricted Stock Terms shall
be binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business.  If any benefits deliverable to the Participant under these
Restricted Stock Terms have not been delivered at the time of the Participant's
death, such benefits shall be delivered to the Designated Beneficiary, in
accordance with the provisions of these Restricted Stock Terms and the Plan. 
The "Designated Beneficiary" shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require.  If a deceased Participant
fails to designate a beneficiary, or if the Designated Beneficiary does not
survive the Participant, any rights that would have been exercisable by the
Participant and any benefits distributable to the Participant shall be
distributed to the legal representative of the estate of the Participant.   If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the complete distribution of benefits
to the Designated Beneficiary under these Restricted Stock Terms, then any
benefits distributable to the Designated Beneficiary shall be distributed to the
legal representative of the estate of the Designated Beneficiary.

            11.       Administration.  The authority to manage and control the
operation and administration of these Restricted Stock Award Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
these Restricted Stock Award Terms as it has with respect to the Plan.  Any
interpretation of these Restricted Stock Award Terms by the Committee and any
decision made by it with respect to these Restricted Stock Award Terms are final
and binding on all persons.

--------------------------------------------------------------------------------

            12.       Plan and Corporate Records Govern.  Notwithstanding
anything in these Restricted Stock Award Terms to the contrary, these Restricted
Stock Award Terms shall be subject to the terms of the Plan, a copy of which may
be obtained by the Participant from the office of the Secretary of the Company;
and these Restricted Stock Award Terms are subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.  Notwithstanding anything in the Restricted Stock Terms to
the contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.

            13.       Not An Employment Contract.  The Restricted Stock Award
will not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Related Company, nor will it
interfere in any way with any right the Company or any Related Company would
otherwise have to terminate or modify the terms of such Participant's employment
or other service at any time.

            14.       Notices.  Any written notices provided for in these
Restricted Stock Award Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail.  Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt.  Notices shall be directed, if to the Participant, at
the Participant's address indicated by the Company's records, or if to the
Company, at the Company's principal executive office.

            15.       Fractional Shares.  In lieu of issuing a fraction of a
share, resulting from an adjustment of the Restricted Stock Award pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.

            16.       Amendment.  These Restricted Stock Award Terms may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement of the Participant and the Company without the
consent of any other person.

            IN WITNESS WHEREOF, the Company has caused these presents to be
executed in its name and on its behalf, all as of the Grant Date.

 

            ACE LIMITED

 

By:       ______________________________________________________
Its:        ______________________________________________________